Citation Nr: 0423932	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-15 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance, or at the housebound 
rate.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from February 1952 to March 
1953, and from June 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD), and  entitlement to special monthly 
pension based upon the need for regular aid and attendance, 
or at the housebound rate.  The veteran appealed, and in 
December 2000, the Board remanded the claims for additional 
development.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's only service-connected disability is fungal 
infection, bilateral, great toes, residual of frostbite, 
evaluated as 10 percent disabling; his nonservice-connected 
conditions are status post myocardial infarction, 
arteriosclerotic heart disease, status post coronary artery 
bypass, times five, and history of congestive heart failure, 
evaluated as 60 percent disabling, and post-traumatic stress 
disorder, evaluated as 0 percent disabling; his combined 
rating for his service-connected conditions is 10 percent; 
his combined rating for his nonservice-connected conditions 
is 60 percent; he was awarded VA nonservice-connected 
disability pension benefits by action of the RO in August 
1993.  

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Pension

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In July 1997, the veteran filed his claim.  In May 1998, the 
RO denied the claim.  The veteran has appealed.  

The Board notes that the veteran's service-connected 
disabilities are fungal infection, bilateral, great toes, 
residual of frostbite, evaluated as 10 percent disabling.  He 
was awarded VA nonservice-connected disability pension 
benefits by action of the RO in August 1993.  His nonservice-
connected conditions are listed in the January 1998 rating 
decision as follows: status post myocardial infarction, 
arteriosclerotic heart disease, status post coronary artery 
bypass, times five, and history of congestive heart failure, 
evaluated as 60 percent disabling, and post-traumatic stress 
disorder, evaluated as 0 percent disabling.  His combined 
rating for his service-connected conditions is 10 percent.  
His combined rating for his nonservice-connected conditions 
is 60 percent.  

The relevant medical evidence includes VA outpatient 
treatment and examination reports, and non-VA reports, dated 
between July 1998 and 2003.  See 38 C.F.R. § 3.400(o)(2).  

The Board finds that the claim must be denied.  Of particular 
note, a VA "aid and attendance or housebound" (AAHB) 
examination report, dated in September 2003, shows that the 
criteria for the claimed benefits have not been met.  The 
Board initially notes that the examiner included a good deal 
of discussion on points which do not implicate the criteria 
for the benefit in issue, to include the nature of the 
veteran's service, the circumstances under which the veteran 
sustained frostbite (the examiner appeared to be under the 
impression that the veteran had not been granted service 
connection for residuals of frostbite), the veteran's 
service; the veteran's history of cardiovascular and 
psychiatric problems, the veteran's employability, and the 
veteran's financial difficulties.  In the Board's discussion 
of the relevant findings, it has kept them as close to the 
original language as possible.  

In the September 2003 VA AAHB report, the examiner indicated 
that he had reviewed the veteran's claims file.  The examiner 
stated the following: the veteran was generally confined to 
his trailer and the surrounding yard which he lives in with 
his wife; "he can go out on various forays with someone else 
driving the vehicle but his is not strictly confined and he 
is not absolutely stuck with that decision for the rest of 
his life," he has a generally normal field of vision with no 
evidence of significant blindness or visual contractions; he 
is not completely helpless but he does not drive, his wife 
does the driving; he is not freely able to get in and out of 
the bathtub and he prefers the tub because he becomes dizzy 
and unstable standing, without having help from his wife he 
cannot stand and exit the tub freely; his wife is 
particularly helpful in aiding him to take a bath and dry him 
off, but he can pretty much dress himself beyond that and 
take care of major aspects of his regular toiletry; the 
veteran was neat, his hair was well-combed, he had no 
significant odor, no evidence of visible dirt accumulated and 
his clothes are clean and presentable; he does not wear any 
special prosthetics or orthopedic appliances beyond the 
occasional and increasing use of a wheelchair and the 
additional use of a walking cane which is becoming more 
common and he primarily uses the cane for balance and not 
muscular support; he feeds himself; he has very mild 
discoordinated movements, primarily with respect to 
dysdiadochokinesis and dysmetria; he does not evidence any 
cerebellar dysfunction; there are no long tract signs and he 
is able to feed himself effectively; he is rather 
ambidextrious, stating that he writes with his right hand, 
eats with his left hand, and shoots a weapon with his left 
hand; he has no difficulty exchanging small objects or fine 
objects between his two upper extremities; "his coordination 
is not wonderful but it is good and it is passable to the 
untrained eye"; the veteran is able to toilet himself, he 
requires no extra help in voiding or wiping and with the rare 
exceptions of washing certain areas of his back he is able to 
generally cleanse himself properly, "especially in the areas 
that we think of as pudednal in nature"; the veteran is 
generally physically and mentally competent, although he has 
some distracting elements, such as incapacitating migraine 
headaches on a regular basis; the veteran is not severely 
incapacitated but he does have several elements that go 
slightly beyond what a normal healthy approximately 70 year-
old gentleman would display; he has significant heart 
disease; he has some back problems; he requires help from his 
wife and occasionally other people in certain areas of 
weakness or inability to lift or carry; he has a fair amount 
of pain; he has claudication symptoms in both legs; he can 
walk 1/2 to one mile at a slow pace; he has anxiety attacks 
almost daily, as well as nightmares; the veteran reported 
that he can lift only about 10 to 20 pounds; his estimated 
metabolic equivalent ranged from three to five; he is 
mentally incapacitated to the point that he cannot 
concentrate well and some of the medications his is taking 
are potent enough to considerably confuse him.  The examiner 
concluded, "My opinion is that this gentleman needs some 
relief and although he probably does not require everything 
done under the heading of A&A/Housebound, he certainly does 
need something along the order of a financial pension for he 
and his wife."  

The Board finds that the September 2003 VA AAHB examination 
report is highly probative evidence showing that the veteran 
is not in need of regular aid and attendance.  This report 
shows inter alia that the veteran can go out of his home 
(provided that he cannot drive), he has a generally normal 
field of vision with no evidence of significant blindness or 
visual contractions, he is not completely helpless, his wife 
helps him to take a bath and dry off, he can dress himself 
and take care of major aspects of his regular toiletry, he 
does not wear any special prosthetics or orthopedic 
appliances beyond the occasional and increasing use of a 
wheelchair and the additional use of a walking cane which is 
becoming more common and he primarily uses the cane for 
balance and not muscular support, he feeds himself, he has 
very mild discoordinated movements, he does not evidence any 
cerebellar dysfunction, he is able to feed himself 
effectively, his coordination is good, he is able to use the 
toilet himself, he is able to generally cleanse himself 
properly, he is generally physically and mentally competent 
although he has some concentration problems and some 
distracting elements, he is not severely incapacitated, and 
he can walk 1/2 to one mile at a slow pace.  In addition, when 
read in context, the Board finds that the examiner 
essentially concluded that the relevant criteria were not 
met.  The Board further points out that there is nothing in 
the other medical evidence of record to indicate that the 
veteran requires the aid and attendance of another person or 
that he is housebound.  See e.g., January 1998 VA general 
medical examination report (showing that the veteran reported 
that he did a little fishing and gardening and drove his car 
around locally but not for long drives, and that he walked 
about three miles per day on the advice of his doctor).  The 
Board therefore finds that the veteran is not so nearly 
helpless as to require the regular aid and attendance of 
another person.  In other words, the criteria for entitlement 
to special monthly pension on account of the need for the 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board notes that, despite the 
veteran's multiple health problems, the evidence does not 
show that he is housebound.  See e.g., September 2003 VA AAHB 
report.  In addition, he does not have a single permanent 
disability that is evaluated as 100 percent disabling.  Since 
having a single disability which is evaluated as 100 percent 
disabling is a threshold requirement for an increased pension 
benefit based on housebound status, 38 U.S.C.A. § 1521(e) and 
38 C.F.R. § 3.351(d), it is apparent that the basic 
requirements for special monthly pension on the account of 
being housebound have not been met, and that the RO was 
correct in denying housebound benefits.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).


II.  VCAA

With regard to the veteran's claim for PTSD, the Board has 
directed that additional development be undertaken, and a 
detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran in this claim at this point in time 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, any 
further discussion of whether VA has complied with the VCAA 
at this time would be premature. 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May 1998 decision, the Statement of the 
Case (SOC), and three Supplemental Statements of the Case 
(SSOC), that the evidence did not show that the criteria for 
an increased rating for the claimed condition had been met.  
The December 2003 SSOC contained the full text of 38 C.F.R. 
§ 3.159.  In addition, in a letter dated in October 2003, the 
RO notified the appellant of the information and evidence the 
RO would obtain and the information and evidence the 
appellant was responsible to provide.  The Board concludes 
that the discussions in the October 2003 letter, the RO's 
decision, the SOC and the SSOC's adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the October 2003 letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the October 2003 letter, the appellant was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, including evidence from specified 
sources.  The October 2003 letter notified him that it was 
still his responsibility to make sure that that all requested 
records which were not in the possession of a Federal 
department or agency were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  In 
the letter, he was requested, "Tell us about any additional 
information or evidence that you want us to try and get for 
you."  He was provided with the appropriate forms (VA Forms 
21-4138 and 21-4142).  The RO also asked for additional 
details which would allow it to request any relevant records 
from the Social Security Administration (SSA), as well as 
records from physicians identified as Dr. Wooten and Dr. 
Gatlin.  A "report of contact" (VA Form 119), dated in 
October 2003, shows that the veteran stated that the doctors 
for whom VA requested records are deceased and are no longer 
available.  The report shows that the veteran essentially 
stated that he had done all he could on his claim and desired 
that it be adjudicated.  Therefore, the claims file does not 
contain any records from the SSA, Dr. Wooten or Dr. Gatlin.  
See December 2003 RO interoffice memorandum.  In the December 
2003 SSOC, the veteran was notified that these records had 
not been obtained.  See 38 C.F.R. § 3.159(e)(2003).  Finally, 
in an August 2004 brief, the veteran's representative, 
without discussing the October 2003 VCAA notification letter, 
makes a vague argument that "the RO did not adequately 
address the new duty-to-assist provisions" or VA's 
compliance with them.  However, the Board notes that in a 
"statement of representative in appeals case," dated in 
February 2004, the appellant's representative had previously 
conceded that, "A review of the C-file indicates that the 
required evidence has been obtained."  

The contents of the October 2003 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120.  In this regard, the Board notes that an opinion 
by the General Counsel's Office held that the Pelegrini I 
Court's discussion of the "fourth element" was obiter 
dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004); see also VAOPGCPREC 7-2004 (June 24, 
2004).  Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

The Board also notes that the October 2003 letter was sent to 
the appellant after the RO's decision that is the basis for 
this appeal.  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided by the time the 
VCAA was enacted.  In such cases, there is no err in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.

In this case, as previously discussed, all available evidence 
has been obtained.  In addition, in reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the October 2003 letter provided to the appellant was 
not given prior to the first AOJ adjudication of the claim, 
it was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
letter was sent, the case was readjudicated and two 
Supplemental Statements of the Case were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service VA and non-VA medical records.  The veteran 
has been afforded a VA examination.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  



ORDER

Special monthly pension based on the need for regular aid and 
attendance, or due to housebound status, is denied.  


REMAND

The veteran asserts that he has PTSD as a result of 
witnessing combat during approximately three months of 
service in Korea.  In general, the veteran asserts that he 
served in Korea as a sentry and a cook while on temporary 
duty (TDY), and that during that time he was assigned to a 
radio relay unit (RRU) of the 5th Army located about 10 to 25 
miles from the city of Seoul.  He further asserts that the 
5th Army RRU was under almost constant attack and that it was 
overrun, and that during this time he saw (otherwise 
unidentified) soldiers and/or airmen killed at close range.  
In a December 1997 letter, the veteran asserted that his 
awards include the Bronze Star.  

In December 2000, the veteran's claim for service connection 
for PTSD was remanded by the Board.  In its remand, the Board 
stated that a remand was required in order for the RO to 
attempt to obtain MR's (morning reports) for the veteran's 
unit (the 811th Food Service Squadron) for the period from 
September to December of 1952.  The Board noted that 
additional development may be warranted if the veteran's TDY 
with the 5th Army RRU was verified, to include obtaining MR's 
and/or unit histories for the 5th Army RRU for the period 
from September to December of 1952, in order to determine 
whether this unit sustained wounded or killed in action or 
otherwise participated in combat.  

In responses from the NPRC, dated between January 2003 and 
February 2004, the NPRC indicated that it could only search 
for a three-month period, and that the 811th Food Service 
Squadron was stationed at Turner Air Force Base, Georgia, 
between September 1, 1952 and November 30, 1952.  The NPRC 
indicated that a search of MR's for WIA/KIA (wounded in 
action and killed in action) was therefore not warranted.  
However, the MR's may show more than WIA's and KIA's.  
Specifically, they may show the transfer of personnel out of 
a unit for a variety of other reasons, to include TDY.  

The Board is attempting to verify combat service in Korea.  
There is circumstantial evidence in the record to support his 
claim, as follows: the veteran's discharge indicates that he 
had three months and 17 days of foreign and/or sea service.  
The veteran's awards include the United Nations Service Medal 
and the Korean Service Medal.  Service connection is in 
effect for residuals of frostbite, thought to have been 
incurred during service in Korea.  A February 1998 VA 
examination report shows that the veteran has been diagnosed 
with PTSD, and appears to link his PTSD to claims of 
stressors encountered during service in Korea.  The veteran 
has consistently reported having served in Korea since 1958.  
See VA Form 21-526, received in February 1958; April 19589 VA 
examination report.  A response received from the National 
Personnel Center (NPRC), received in December 1997, indicates 
that the veteran's service records were missing and could not 
be reconstructed.  In November 1999 the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) provided 
information that reports submitted by the 118th Air Base 
Group indicated personnel departed Turner Air Force Base for 
overseas temporary duty in July 1952 and that, in September 
1952, the advance detachment of the 31st Fighter-Escort Wing 
returned to Turner Air Force Base after completing nearly 
three months' TDY in Japan.  

Under the circumstances, the RO should request the MR's from 
the 811th Food Service Squadron for the three-month period 
beginning July 1, 1952, to verify if there is a record of the 
veteran having a TDY transfer.  The veteran also reported at 
the April 1958 VA examination that he was in Korea in 
December 1952; consequently, the RO should request the MR's 
from the 811th Food Service Squadron for the three-month 
period beginning October 1, 1952 to verify if there is a 
record of the veteran having a TDY transfer.

In its December 2000, remand, the Board requested that the RO 
attempt to verify the veteran's claim that he received a 
Bronze Star.  The veteran did not respond to a January 2003 
letter requesting additional details of his Bronze Star, and 
it appears that the RO therefore did no further development.  
However, VA should be able to attempt to verify the veteran's 
receipt of a Bronze Star with the identifying information 
that is currently on hand.  Therefore, on remand, the RO 
should attempt to verify the veteran's receipt of a Bronze 
Star with the Department of the Army.  

Finally, as stated in its December 2000 remand, the claims 
file contains medical evidence showing that the veteran has 
been diagnosed with an anxiety disorder as well as PTSD, and 
that his PTSD diagnosis has been based on unverified 
stressors and his claim of participation in combat.  
Therefore, at present, the evidence is conflicting as to 
whether the veteran has PTSD, and, if so, whether it is due 
to a verified stressor.  On remand, if the RO determines that 
the veteran does not have combat, but that one or more 
stressors are verified, an examination should be scheduled to 
determine whether the veteran has PTSD, and, if so, whether 
such PTSD is related to a verified inservice stressor.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1. The RO should contact the Department 
of the Army and attempt to verify the 
veteran's receipt of a Bronze Star.

2.  The RO should attempt to obtain 
"Morning Reports" (DA Form 1) for the 
811th Food Service Squadron, from July 1, 
1952 to September 30, 1952 and from 
October 1, 1952 to December 31, 1952 to 
verify any TDY duty of the veteran.  Any 
information received must be associated 
with the claims folder.  If information 
received indicates that a further search 
should be performed (e.g., a search of 
records of the unit to which the veteran 
was temporarily assigned to determine if 
he was transferred from there to Korea), 
then any additional verification 
indicated should be performed.

3.  Upon receipt of the requested MR's, 
or if they are determined to be 
unobtainable by the RO pursuant to the 
second paragraph of this REMAND, the RO 
should formally determine whether the 
veteran engaged in combat with the enemy.  
If the RO determines that the veteran did 
not engage in combat with the enemy, the 
should prepare a report detailing the 
nature of any stressor(s) which it has 
determined is verified by the record.  If 
no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
file. 

4.  If, and only if, the RO determines 
that the veteran did not participate in 
combat, but that the record establishes 
the existence of a stressor or stressors, 
then the RO should schedule the veteran 
for an examination by a VA psychiatrist 
to determine whether the veteran has PTSD 
under the criteria as set forth in DSM-
IV, and, if the veteran has PTSD, whether 
it is related to any verified 
stressor(s).  The RO must provide the 
examiner with a summary of any verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examination report should 
include a complete rationale for all 
opinions expressed.  It is imperative 
that the claims file be reviewed by the 
examiner in connection with the 
examination.

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



